 
 
IV 
111th CONGRESS 
1st Session 
H. RES. 110 
In the House of Representatives, U. S.,

February 13, 2009
 
RESOLUTION 
Congratulating the National Football League champion Pittsburgh Steelers for winning Super Bowl XLIII and becoming the most successful franchise in NFL history with their record 6th Super Bowl title. 
 
 
Whereas the Pittsburgh Steelers won Super Bowl XLIII by defeating the Arizona Cardinals 27 to 23 in Tampa, Florida, on February 1, 2009, winning their second Super Bowl championship in 4 years;  
Whereas with this victory the Pittsburgh Steelers franchise has set a new National Football League standard for most Super Bowl victories with their record 6th Super Bowl championship;  
Whereas the Pittsburgh Steelers went 15–4 against the hardest-ranked 2008–2009 schedule in the NFL and defeated the San Diego Chargers, Baltimore Ravens, and Arizona Cardinals during their record-setting post season run;  
Whereas linebacker James Harrison returned a goal line interception 100 yards for the longest play in Super Bowl history;  
Whereas quarterback Ben Roethlisberger went 21–30 for 256 yards and led the team down the field for the 19th and most important 4th quarter comeback of his career;  
Whereas wide receiver Santonio Holmes won the Super Bowl MVP award with a 9-catch, 131-yard performance, including the game-winning touchdown in the corner of the endzone with 35 seconds left in the game;  
Whereas the Pittsburgh Steelers new Steel Curtain defense, including stars James Harrison, Ryan Clark, Troy Polamalu, James Farrior, Ike Taylor, Larry Foote, Casey Hampton, LaMarr Woodley, Brett Keisel, Deshea Townsend, and Aaron Smith were ranked first in the NFL in overall team defense for the 2008–2009 season;  
Whereas the Pittsburgh Steelers defense during the 2008–2009 season allowed the least points scored, lowest average passing yards per game, and the least overall yards per game in the entire NFL;  
Whereas head coach Mike Tomlin is the youngest coach to win a Super Bowl championship and has continued in the legendary tradition of head coaches Chuck Noll and Bill Cowher by bringing a Super Bowl championship to Pittsburgh;  
Whereas linebacker James Harrison was named the NFL Defensive Player of the Year for the 2008–2009 season;  
Whereas team owner Dan Rooney and team President Art Rooney II, the son and grandson, respectively, of Pittsburgh Steelers founder Art Rooney, have remarkable loyalty to Steelers fans and the City of Pittsburgh, and have assembled an exceptional team of players, coaches, and staff that made achieving a championship possible;  
Whereas the Pittsburgh Steelers fan base, known as Steeler Nation, was ranked in August 2008 by ESPN.com as the best in the NFL, citing their current streak of 299 consecutive sold out games going back to the 1972 season; and  
Whereas, for 76 years, the people of the City of Pittsburgh have seen themselves in the grit, tenacity, and success of the Pittsburgh Steelers franchise, and they proudly join the team in celebrating their NFL record 6th Super Bowl championship: Now therefore, be it  
 
That the House of Representatives congratulates the National Football League Champion Pittsburgh Steelers for winning Super Bowl XLIII and setting a new championship standard for the entire NFL.  
 
Lorraine C. Miller,Clerk.
